Citation Nr: 1729598	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to an effective date earlier than June 12, 2009, for the award of service connection for postoperative lumbar disc disease.

6.  Entitlement to an effective date earlier than June 12, 2009, for the award of service connection for radiculopathy of the lower left extremity.



REPRESENTATION

John March


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980 and from December 1982 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Cleveland, Ohio, Regional Office (RO), which granted service connection for postoperative disc disease and radiculopathy, effective June 12, 2009; continued a noncompensable rating for hypertension; denied service connection for diabetes mellitus, type II and gout; and denied reopening of the Veteran's previously denied claim for service connection for sleep apnea. 

As a procedural matter, the Board notes that the Veteran filed a Notice of Disagreement (NOD) for a September 2012 rating decision which denied a claim for an increased disability rating for radiculopathy of the lower left extremity.  A Statement of the Case was issued in November 2015 and the Veteran did not perfect the appeal via VA Form 9; therefore, that issue is not before the Board.

The issues of entitlement to service connection for sleep apnea and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connected hypertension is not manifested by diastolic pressure predominantly 100 or more; by systolic pressure predominantly 160 or more; or by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

2.  In an unappealed February 2003 rating decision, the AOJ denied service connection for sleep apnea.

3.  Evidence received since that February 2003 rating decision is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for sleep apnea. 

4.  Diabetes mellitus, Type II, was not present during the Veteran's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that the current diabetes mellitus is causally related to his active service or any incident therein.

5.  The Veteran's claim of entitlement to service connection for lumbar disc disease, postoperative, claimed as back surgery, was received by VA on June 12, 2009.

6.  In a July 2010 rating decision, entitlement to service connection for lumbar disc disease, postoperative, claimed as back surgery, was granted, effective June 12, 2009.

7.  The Veteran's claim of entitlement to service connection for back surgery was received by VA on June 12, 2009.

8.  In a July 2010 rating decision, entitlement to service connection for radiculopathy of the lower left extremity was granted, effective June 12, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2016).

2.  The February 2003 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

3.  The criteria for reopening the claim for service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for an effective date earlier than June 12, 2009, for the grant of service connection for lumbar disc disease, postoperative, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for an effective date earlier than June 12, 2009, for the grant of service connection for radiculopathy of the left lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Merits

	A.	Increased Rating for Hypertension

The Veteran was granted service connection for hypertension in an August 1994 rating decision.  His service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.14, Diagnostic Code (DC) 7101.  In June 2009, he requested an increased disability rating for hypertension.

DC 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101.

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating for diastolic pressure predominantly 120 or more, while 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.

On examination in August 2009, it was noted that the Veteran's blood pressure is controlled by medications.  Three blood pressure readings were taken on examination and were as follows:  118/62, 116/60, and 116/62.  The examiner notes that the Veteran reported that he does not experience any overall functional impairment from this condition and also that his condition did not have an effect on his usual occupation or daily activity. 

The examiner did not discuss the Veteran's blood pressure history, but an August 1990 service treatment record notes that five recordings performed from August 27 to August 31, 1990, range from 160/100 to 120/80.  Private clinical records show that in March 2003, the Veteran's blood pressure was 134/91.  During a hospital stay in April 2003, blood pressure readings were in the 140-150/80-90 range.  VA clinical records document blood pressure readings of 145/86 in April 2003; 140/85 in April 2004; 150/89 in June 2004; 140/76 in September 2004; 130/73 in February 2005, at which time the Veteran also reported that his blood pressure reading at home was 140/70-85.  This evidence shows that the Veteran did not have a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  He has not contended otherwise.  

The examiner noted that the Veteran currently has active hypertension and subjective factors include an occasional headache and objective factors include a normal electrocardiogram and chest x-ray.  There was no finding of hypertensive heart disease.

In sum, while the record demonstrates that the Veteran is required to take medication for control of his hypertension, blood pressure readings in the VA examination and treatment records do not demonstrate a history of diastolic pressure predominantly 100 or more or systolic pressure is predominantly 160 or more.  While systolic pressure of 160 or greater is noted on an August 1994 STR, the majority of findings are under 120.  Therefore, the Board finds that this finding is not predominant.

Given that the rating criteria also provide that a history of diastolic pressure predominantly over 100 or more warrants a 10 percent rating, the Board has reviewed prior treatment records as well as the Veteran's service treatment records.  Again, while there is an occasion where diastolic pressure was 100 or more (such as the August 1994 STR noting blood pressure of 160/100), diastolic pressure has predominantly been under 100.

The criteria for a rating of 10 percent based on diastolic pressure of predominantly 100 or more or a history of diastolic pressure of predominantly 100 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, a compensable rating for hypertension is not warranted for any time during the appeal period.

B.	New and Material Evidence to Reopen the Claim of Service Connection for Sleep Apnea

In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 7105(c).  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Receipt of new and material evidence within the appeal period of an unappealed AOJ decision vitiates finality until VA addresses such evidence.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F. 3d 1402 (Fed. Cir. 2014).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a February 2003 rating decision, the RO denied service connection for sleep apnea on the basis that there was no clinical diagnosis and no evidence of a relationship to the Veteran's service.  The Veteran and his representative at the time were properly notified of the February 2003 rating decision and of the Veteran's appellate rights, but did not file a NOD within one year of notice of the rating decision and no new and material evidence was submitted during the appeal period.  Hence, the February 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

In June 2009, the Veteran filed a VA Form 21-4138 requesting to reopen the claim for service connection for sleep apnea.  In support of the claim, the Veteran submitted medical evidence showing that he had been diagnosed as having sleep apnea in May 2003.  Given the basis for the prior denial, as well as the remaining evidence of record, the Board finds the medical evidence showing a diagnosis for sleep apnea to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  The merits of the service connection claim for sleep apnea is addressed in the Remand portion of this document.

C.	Entitlement to Service Connection for Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2013); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, such as diabetes mellitus, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is seeking service connection for his diabetes mellitus, Type II.  

The Veteran's STRs are negative for any complaints, notations or manifestations of, or treatment for, diabetes mellitus, Type II.  On the contrary, in a January 1985 STR, it is noted that the Veteran is negative for a history of diabetes, glucose deficiency diabetes or a thyroid problem.  In a March 1989 examination, all relevant body systems were marked as normal.  In his February 1994 retirement examination, all relevant body systems were marked as normal.  Years later, in a February 1998 private medical treatment record, the Veteran denied having diabetes. 

In an April 2003 post-service medical treatment record, the Veteran was hospitalized for cellulitis of the right leg and his blood sugar was noted to be elevated.  He was assessed as having diabetes at that time.  The evidence does not show, and the Veteran does not contend, that there was evidence of the disease during service or that it manifested to a compensable degree within one year of separation from active service.

The Board also finds that the record contains no indication that the Veteran's current diabetes is otherwise causally related to his active service or any incident therein.  The medical evidence of record currently contains no suggestion of a link between the Veteran's current diabetes mellitus and his active service or any incident therein.  The Veteran has not specifically argued otherwise nor has he submitted or identified evidence of a nexus between his current diabetes mellitus, Type II diagnosis and service.  The Board therefore concludes that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, Type II was incurred in or caused by service.  

D.	Entitlement to Earlier Effective Date for Lumbar Disc Disease; Radiculopathy of the Lower Left Extremity

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a) (2016); 38 C.F.R. § 3.400 (2016).

If a claim is received within one year of separation from service, the effective date is generally the day following separation from service.  See 38 C.F.R. § 3.400.  Otherwise, the effective date is the receipt of the claim or the date entitlement arose, whichever is later.  Id.

The Veteran seeks an effective date earlier than June 12, 2009, for the award of service connection for lumbar disc disease and radiculopathy of the lower left extremity.  Under the undisputed facts of this case, however, the Veteran is currently in receipt of the earliest effective date legally available.

As set forth above, the record on appeal shows that the Veteran's original claim of service connection for these disabilities was received by VA on June 12, 2009.  The Veteran has not contended that he has filed an original claim earlier than June 2009. 

The Board has considered the May 1997 medical evidence showing complaints of lower back pain and pain in left side of buttocks in addition to numbness down the front of the left leg and the subsequent series of physical therapy sessions from May 1997 to December 1997.  The Board has also considered the October 2015 VA Examination for peripheral nerves conditions in which the VA examiner noted that the Veteran was diagnosed with left lower extremity radiculopathy and neuropathy secondary to sciatic nerve and degenerative disc disease of the lumbar spine in May 2002. 

Although clinical records may, in some instances, be considered informal claims under 38 C.F.R. § 3.157(b), this provision is applicable only if the clinical evidence pertains to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Neither is the case here.  

In any event, when the evidence is from a private physician, the date of receipt of such evidence is accepted as the date of the informal claim, not the date of treatment or examination.  38 C.F.R. § 3.157(b)(2).  As the May 1997 medical evidence was not received by VA until January 2010, it cannot serve as the basis for awarding an effective date earlier than June 12, 2009, for either lumbar disc disease or radiculopathy of the left lower extremity.

Under the facts of this case, therefore, there is no legal basis for awarding an effective date earlier than June 12, 2009 for the award of service connection for lumbar disc disease, postoperative, or radiculopathy of the left lower extremity.



ORDER

A compensable rating for hypertension is denied.

New and material evidence has been received and the claim for service connection for sleep apnea is reopened.

Entitlement to service connection for diabetes mellitus, Type II, is denied.

Entitlement to an effective date earlier than June 12, 2009, for the grant of service connection for lumbar disc disease, postoperative, is denied.

Entitlement to an effective date earlier than June 12, 2009 for the grant of service connection for radiculopathy of the left lower extremity is denied.


REMAND

As set forth above, the Veteran has asserted that his sleep apnea was caused by his period of active service.  Specifically, the Veteran believes his sleep apnea is linked to a broken nose injury he suffered while on active duty.  The Veteran's STRs show that he suffered from fatigue in service and post-service treatment records show that he has been diagnosed as having sleep apnea and utilizes a CPAP machine at night.

The record contains a Buddy Statement dated August 2009 in which an individual who roomed with the Veteran from December 1987 to February 1989 detailed his experience with the Veteran's sleep habits.  The statement contained a recollection of the author personally witnessing the Veteran stop breathing for periods of time lasting between 5 and 15 seconds continuously throughout the evening.   

The Veteran also contends that his current gout is due to his period of active service.  The record shows that the Veteran was diagnosed as having gout in October 1998.  Although the record currently contains no probative evidence linking the Veteran's current gout to his active service, in a January 1994 report of medical history, the Veteran reported having swollen or painful joints.  The Veteran retired in February 1994.  Medical treatment records from April 2003 stated that the Veteran had a history of gout for 10 years and show that his past medical history is significant for gout in the posterior aspect of both of his knees.  

The Veteran has not yet been afforded a VA medical examination in connection with his claims for sleep apnea and gout.  Given the evidence of record, the Board finds that a VA medical examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service-connected disability but is lacking in specificity to support a decision on the merits).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current sleep apnea disability.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sleep apnea disability was incurred during the Veteran's service, or was a result of an in-service related disease, event, or injury.  For purposes of the examination, please treat the Veteran's recollections as credible.

In providing a rationale to support his or her conclusions, the examiner should reference the relevant evidence of lay and medical evidence of record, particularly STRs showing that the Veteran reported fatigue in service and the August 2009 Buddy Statement detailing the Veteran's sleeping habits between December 1987 to February 1989.

2.  The AOJ should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current gout.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gout was incurred during the Veteran's service.  

In providing a rationale for the opinion, the examiner should address the relevant medical and lay evidence of record, to include the January 1994 STRs noting a history of swollen or painful joints and post-service clinical evidence dated in April 2003 noting a history of gout for 10 years.

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


